                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE
______________________________________________________________________________

In re                                               )
                                                    )
NATHAN P. LORD and                                  )      CASE NO: 18-31753-SHB
LAUREN M. LORD,                                     )
                                                    )      Chapter 7
        Debtors.                                    )


                                     REPORT OF SALE


        Comes now the Trustee and would report the following on the sale of real property more

particularly described below:

        Property Description                                      Purchase Price
        8500 Olde Colony Trail, Unit #14                          $160,000.00*
        Knoxville, TN 37923

        Buyer(s): Jarius Allmon & Jasmine Serrano

**The purchase price does not reflect the estate’s portion of the proceeds, which after the
Debtor’s exemption is paid, will be approximately $5,333.51.

Dated this 3rd day of April, 2019                    /s/ John P. Newton, Jr.
                                                    John P. Newton, Jr., Trustee
                                                    South Tower, Suite S-570
                                                    1111 Northshore Drive
                                                    Knoxville, Tennessee 37919
                                                    (865) 588-5111
                                  CERTIFICATE OF SERVICE

        I, John P. Newton, Jr., certify that a true and correct copy of the foregoing Report of Sale has
been served on the following via Electronic Case Filing (ECF) and/or USPS (postage prepaid) on
this the 3rd day of April, 2019.

Tiffany DiIorio (ECF)                                   Brent S. Snyder, Esq. (ECF)
Office of the United States Trustee                     Attorney for Debtors

Nathan & Lauren Lord (USPS)
741 Yorkland Way
Knoxville, TN 37923



                                                        /s/ John P. Newton, Jr.
                                                        John P. Newton, Jr., Trustee
Nathan & Lauren Lord
741 Yorkland Way
Knoxville, TN 37923
